Judgment, Supreme Court, Bronx County (William Mogulescu, J.), rendered May 29, 2001, convicting defendant, after a nonjury trial, of manslaughter in the second degree and criminal possession of a weapon in the second and third degrees, and sentencing him, as a second felony offender, to concurrent terms of 71/2 to 15 years, 13V2 years and four years, respectively, unanimously affirmed.
The court erred in redacting defendant’s videotaped statement to exclude an exculpatory portion while admitting the inculpatory portion of the same statement (see People v Dlugash, 41 NY2d 725, 736; People v Gallo, 12 NY2d 12,15). Under the circumstances presented, the part of the statement found by the court to be the hearsay declaration of another person should have been admitted to complete and explain defendant’s narrative. However, the error was harmless since there was no significant probability that the court would have reached a different verdict had this material not been redacted (see People v Crimmins, 36 NY2d 230). Viewed in the context of other evi*198dence, the redacted material was not particularly probative, and it was, in any event, cumulative to similar evidence introduced during a detective’s testimony.
We perceive no basis for a reduction of sentence. Concur— Williams, P.J., Nardelli, Tom and Lerner, JJ.